The opinion of the Court was delivered by
Weight, A. J.
This action was brought in the Trial Justice’s Court on a draft drawn by respondent and accepted by the appellant, and was payable to' the order of George Cofield. The appellant is a resident of this State, but was not at his home at the time notice for his appearance at the Trial Justice’s Court was served. The Constable made oath that he left the summons at the appellant’s “ most notorious place of residence.” Two questions arise in-this case for our consideration: First, was the service in this.case, as proved by the Constable, sufficient to bring the appellant into Court? Second, could the respondent recover against the appellant upon this draft, which was not protested, assigned or endorsed by George Cofield, the payee? Section 11 of Chapter XXVI, p. 207, of the General Statutes, is as follows: “The service by a Constable of all process in' the nature of a notice for personal appearance shall be by delivering to the party a copy of the same, or by leaving the same at his most notorious place of residence.” This Section is of force, and, the appellant being absent from his “ most notorious place of residence,” the service, as proved by the Constable, in this case was sufficient. The draft being drawn payable to the order of George Cofield, and he not having protested, endorsed or assigned and delivered the same to any person or per-*118sous, aud there being no evidence that the plaintiff was the owner or holder, the payee (George Cofield) is the only party who has the / lawful right of action.—Bank of United States vs. Syman, 20 Va., 666. The judgment m the Trial Justice’s Court should have been set aside.
Willard, A. J., concurred.